July 31, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       IN THE INTEREST OF G.T.A., a Child

NO. 14-12-00372-CV

                        ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 4, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, Ghalieh Ata, Peter Ata and Gaby Ata.


      We further order this decision certified below for observance.